DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 (claims 8, 10-12) in the reply filed on 11/21/2021 is acknowledged. As such claims 9, and 13-15 are withdrawn from consideration. 

Claim Objections
Claim 8 is objected to because of the following informalities:  There appears to be a typographical error of “thesignal waveform” in step (2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 
Claim 7 recites a “lower computer” and an “upper computer” which appear to be due to some type of translation and are not defined. Specifically it is unclear what would cause a computer to be “lower” or “upper”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is/are directed to a method, which would be a statutory category of invention. However the claim is directed to steps create a segment of a collected signal, calculate a fractal dimension and compare that dimension to a threshold. These steps are no more than the application of mathematics, and therefore the claim is taken to be directed to an abstract idea under step 2a prong one of the eligibility determination guidance issued January 2019. Under step 2a prong two, the claim is not integrated into any practical application, as there is only the threshold determination. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the collection of a signal is no more than a generic data collection requirement, which could be no more than reading of a data file.
Dependent claims 2-8 and 10-12 fail to incorporate significantly more than the abstract idea of claim 1, as the each further define the mathematics performed and are therefore themselves abstract.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable were the above 101 issues to be resolved because the closest prior art (see attached PTO-892) fails to disclose or render obvious the use of fractal dimensions of segments from a sliding window in a comparison with an identification threshold as claimed. Specifically, while the Liu (CN 108544303) and  Vela-Martınez (NPL) references do disclose fractal algorithm uses, these and the other cited references fail to disclose that the fractal analysis is performed on a segment created using the sliding window as specifically included in step “S2” of claim 1 before its use in the comparison step of “S4”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896